Citation Nr: 1218069	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  07-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for diabetes mellitus, rated as 100 percent disabling from July 6, 2010.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities. 

3. Entitlement to special adapted housing. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969. 

This case was last before the Board of Veterans' Appeals (Board) in May 2010 on appeal from a September 2006 rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied the Veteran's claims. The Board remanded the claims for additional development.

Subsequent to the Board's 2010 remand, the Appeals Management Center (AMC) issued a March 2012 rating granting a 100 percent disability rating for diabetes mellitus, effective July 6, 2010. Although a 100 percent disability rating is the highest rating possible, the AMC did not assign that rating for the duration of the appellate period so the issues remains on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. The RO issued a September 2006 rating decision denying entitlement to a disability rating in excess of 40 percent for diabetes, entitlement to a TDIU, and entitlement to special adapted housing. 

2. The Veteran timely appealed the denials.

3. Prior to the promulgation of a decision in the appeal, the Board received a written April 2012 notice that the Veteran wished to withdraw his appeals.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's claim of entitlement to a disability rating in excess of 40 percent for diabetes mellitus, rated as 100 percent disabling from July 6, 2010, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2. The criteria for withdrawal of the Veteran's claim of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3. The criteria for withdrawal of the Veteran's claim of entitlement to special adapted housing have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the Veteran or by his authorized representative. Id. 

In the present case, the RO issued a September 2006 rating decision denying the Veteran's claims for an increased disability rating for diabetes mellitus, for a TDIU, and for special adapted housing. The Veteran submitted a timely notice of disagreement to the rating action. He subsequently perfected his appeal. 

The Veteran's authorized representative submitted an April 2012 statement that he wished to "withdraw all appeals." The letter indicated that the Veteran's appeal was satisfied by the 100 percent disability rating (and the grants of Dependent's Educational Assistance, special monthly compensation based on aid and attendance, and automobile and adaptive equipment) assigned in a March 2012 rating decision issued by the AMC. 

As the April 2012 statement was submitted by the Veteran's authorized representative, was in writing, specified that all appeals were withdrawn, and reflected the Veteran's consent, the Board finds that the matter has been properly withdrawn. 38 C.F.R. § 20.204. Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claims.


ORDER

The claim of entitlement to a disability rating in excess of 40 percent for diabetes mellitus, rated as 100 percent disabling from July 6, 2010, is dismissed.

The claim of entitlement to a TDIU is dismissed.

The claim of entitlement to special adapted housing is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


